Acknowledgement
This Notice of Allowance is in response to amendments filed 8/16/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2022 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the fourteenth line of claim 1, the period after the limitation of “threshold” has been deleted and replaced with a comma.

Reasons for Allowance
Claims 1, 11-18, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 18, the closest prior art of record, Badigannavar (US 2020/0122744 A1) and Rao et al. (US 11,146,918 B2), taken alone or in combination, does not teach the claimed non-transitory computer-readable medium and communication apparatus mounted on a first vehicle, the communication apparatus comprising: 
a communication interface configured to perform wireless communication with a communication apparatus mounted on a vehicle other than the first vehicle; and 
a controller configured to: 
determine, when event information is received by the communication interface, the event information indicating occurrence of an event and having been transferred from a communication apparatus mounted on a second vehicle different from the first vehicle, a status of a third vehicle different from the first vehicle and the second vehicle, and 
decide, based on a result of the determination, whether to cause the communication interface to perform transfer of the event information to a communication apparatus mounted on the third vehicle, wherein: 
the determination includes determining whether a speed of the third vehicle is equal to or greater than a third threshold, 
the controller is configured to evaluate a necessity level for the transfer based on the result of the determination, and decides whether to cause the communication interface to perform the transfer in accordance with the necessity level, 
the event information includes information that indicates an occurrence position of the event, and when the occurrence position is ahead in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle behind in the travel direction of the first vehicle, and evaluates, when the speed of the third vehicle is determined as being equal to or greater than the third threshold, the necessity level as being higher than -2-Application No. 17/172,918 that in a case in which the speed of the third vehicle is determined as not being equal to or greater than the third threshold.
Specifically, Badigannavar discloses a similar communication apparatus mounted on a first vehicle (see Figure 1B) comprising a communication interface configured to perform wireless communication with a communication apparatus mounted on a vehicle other than the first vehicle (see ¶0066), and a controller configured to determine, when event information is received by the communication interface, the event information indicating occurrence of an event, a status of a third vehicle different from the first vehicle and the second vehicle (see ¶0090-0093), and decide, based on a result of the determination, whether to cause the communication interface to perform transfer of the event information to a communication apparatus mounted on the third vehicle (see ¶0091-0093). Badigannavar further discloses an alternative embodiment in ¶0060 that teaches the event information having been transferred from a communication apparatus mounted on a second vehicle different from the first vehicle. However, Badigannavar does not disclose that the determination includes determining whether a speed of the third vehicle is equal to or greater than a third threshold, such that the controller is configured to evaluate a necessity level for the transfer based on the result of the determination, and decides whether to cause the communication interface to perform the transfer in accordance with the necessity level, the event information includes information that indicates an occurrence position of the event, and when the occurrence position is ahead in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle behind in the travel direction of the first vehicle, and evaluates, when the speed of the third vehicle is determined as being equal to or greater than the third threshold, the necessity level as being higher than -2-Application No. 17/172,918that in a case in which the speed of the third vehicle is determined as not being equal to or greater than the third threshold, as claimed.
Rao et al. discloses the known technique of determining whether a speed of a third vehicle is equal to or greater than a third threshold (see col. 15, lines 30-48, with respect to Figure 5). However, Rao et al. does not disclose that a controller is configured to evaluate a necessity level for the transfer based on the result of the determination, with respect to the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/28/2022.
With respect to claim 21, the closest prior art of record, Badigannavar (US 2020/0122744 A1) and Rao et al. (US 11,146,918 B2), taken alone or in combination, does not teach the claimed communication apparatus mounted on a first vehicle, the communication apparatus comprising:
a communication interface configured to perform wireless communication with a communication apparatus mounted on a vehicle other than the first vehicle; and 
a controller configured to: 
determine, when event information is received by the communication interface, the event information indicating occurrence of an event and having been transferred from a communication apparatus mounted on a second vehicle different from the first vehicle, a status of a third vehicle different from the first vehicle and the second vehicle, and 
decide, based on a result of the determination, whether to cause the communication interface to perform transfer of the event information to a communication apparatus mounted on the third vehicle, wherein: 
the determination includes determining whether a speed of the third vehicle is equal to or greater than a third threshold, 
the controller is configured to evaluate a necessity level for the transfer based on the result of the determination, and decides whether to cause the communication interface to perform the transfer in accordance with the necessity level, and 
the event information includes information that indicates an occurrence position of the event, and when the occurrence position is behind in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle ahead in the travel direction of the first vehicle, and evaluates, when the speed of the third vehicle is determined as being equal to or greater than the third threshold, the necessity level as being lower than that in a case in which the speed of the third vehicle is determined as not being equal to or greater than the third threshold.
Specifically, Badigannavar discloses a similar communication apparatus mounted on a first vehicle (see Figure 1B) comprising a communication interface configured to perform wireless communication with a communication apparatus mounted on a vehicle other than the first vehicle (see ¶0066), and a controller configured to determine, when event information is received by the communication interface, the event information indicating occurrence of an event, a status of a third vehicle different from the first vehicle and the second vehicle (see ¶0090-0093), and decide, based on a result of the determination, whether to cause the communication interface to perform transfer of the event information to a communication apparatus mounted on the third vehicle (see ¶0091-0093). Badigannavar further discloses an alternative embodiment in ¶0060 that teaches the event information having been transferred from a communication apparatus mounted on a second vehicle different from the first vehicle. However, Badigannavar does not disclose that the determination includes determining whether a speed of the third vehicle is equal to or greater than a third threshold, the controller is configured to evaluate a necessity level for the transfer based on the result of the determination, and decides whether to cause the communication interface to perform the transfer in accordance with the necessity level, and the event information includes information that indicates an occurrence position of the event, and when the occurrence position is behind in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle ahead in the travel direction of the first vehicle, and evaluates, when the speed of the third vehicle is determined as being equal to or greater than the third threshold, the necessity level as being lower than that in a case in which the speed of the third vehicle is determined as not being equal to or greater than the third threshold, as claimed.
Rao et al. discloses the known technique of determining whether a speed of a third vehicle is equal to or greater than a third threshold (see col. 15, lines 30-48, with respect to Figure 5). However, Rao et al. does not disclose that a controller is configured to evaluate a necessity level for the transfer based on the result of the determination, with respect to the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661